Citation Nr: 1642161	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967, which included service in the Panama Canal Zone from August 5, 1965, to February 7, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran was exposed to herbicides while serving in the Panama Canal Zone.  

2.  The Veteran's diagnosed type II diabetes mellitus is presumptively related to his exposure to herbicides.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for type II diabetes mellitus which he asserts is related to his exposure to Agent Orange during his service in the Panama Canal Zone.

There is evidence of a current disability as his medical evidence reflects a current diagnosis of type II diabetes mellitus.  See e.g., October 1999 correspondence from Dr. S.P.L. associated with Lansing Ophthalmology who indicated that the Veteran had been diabetic for "about 6 years"; September 2016 VA Lansing VA Addendum to Clinic Notes showing an assessment of diabetes mellitus.

Notably, type II diabetes mellitus is among those diseases associated with herbicide exposure under 38 C.F.R. § 3.309 (e), with the presumptive period being any time after service.  38 C.F.R. § 3.307 (a)(6)(ii).   However, the use of Agent Orange and other herbicide agents has been confirmed only in the Republic of Vietnam, the Korean DMZ, and some portions of the Kingdom of Thailand, but not in Panama.  

Nonetheless, where the use of Agent Orange is established on a factual basis in other locations, VA has taken the position that the relevant presumptions should be applied.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, § C, para.10; see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 34 F.3d at 1040; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

On his February 2011 substantive appeal, the Veteran stated that "[my] service in Panama was from August 5, 1965 to February 7, 1967.  I served at Ft. Clayton Panama during the complete time frame.  It was clearly evident that some type of herbicide was used to clear the perimeter of Ft. Clayton.  I can recall the trucks going around the perimeter spraying this.  They would usually start around midnight and continue until the early hours of the morning and they would stop as the units were getting up for work.  I vividly recall the impact this had on the vegetation.  The post is surrounded by jungle vegetation very similar to terrain in Vietnam.  Even though I did not serve in Vietnam, I was just as much exposed to Agent Orange as a result of my military service in Panama.  The US Army has acknowledged that they did spray this herbicide in Panama."  

During his July 2016 hearing before the undersigned VLJ, the Veteran reiterated his contention with regard to the spraying of the perimeter overnight.  In addition to seeing no vegetation on the perimeter, he noted the lack of any mosquitoes, presumably due to the spraying of herbicides.

While the Veteran has not demonstrated that he is competent to identify herbicides by personal observation, he is competent to report the absence of vegetation and mosquitoes on the perimeter of the post where he served in Panama, as those statements are capable of lay observation.  The Board also finds his statements in that regard credible.  

The Veteran has submitted numerous articles suggesting that the U.S. conducted military tests with Agent Orange in Panama in the late 1960's.  Those articles however provide only speculative generic statements that contain no evidence that the Veteran in this case was exposed to herbicides during his service in Panama.  Therefore, the articles, do not, in and of themselves, support the claim for service connection.  Wallin v. West, 11 Vet. App. 509 (1998).

Of particular note however is an article titled, "Agent Orange Tested in Panama in the 1960's and 1970's," which was submitted by the Veteran.  See www.bluewaternavy.org.  This article discusses a widow's award of VA benefits based on her military husband's exposure to herbicides in Panama in the early-1970's.  The article further noted that, at the widow's hearing Board of Veterans' Appeals hearing, a former government head of the Agent Orange Litigation Project, identified as C.B, testified that he saw hundreds of barrels of Agent Orange had been shipped to Panama in the mid-1960's for tests.  He also testified that after the tests, the barrels remained in Panama for use in controlling weeds.  Again, this article is generic in nature in that it does not indicate that this Veteran was exposed to herbicides during service.  

At the very least, however, the Board finds persuasive the statement that a former government official heading the Agent Orange Litigation Project testified before the Board of Veterans' Appeals as to the presence of herbicides in Panama during the time that this Veteran served.  Additionally, although decisions issued by the Board are considered non-precedential, the Board takes notice of an October 2015 Board decision that awarded service connection for diabetes mellitus based on exposure to Agent Orange in the Panama Canal Zone.

Accordingly, based upon a careful review of all of the evidence of record, the Board finds that the evidence is at least in equipoise that this Veteran was exposed to herbicides while serving in the Panama Canal Zone.  Based on this Veteran's credible lay testimony and statements and other evidence of record, the Board concludes that this Veteran was exposed to herbicides during his military service.  See Hudgens v. Gibson, 26 Vet. App. 558, 563 (2014) fn 5,

[T]he Board is not the body tasked with interpreting regulations on the Secretary's behalf. Rather, Congress was unequivocally clear that the Board is to be bound by "regulations by the Department, instructions of the Secretary, and the precedential opinions of the chief legal officer of the Department." See 38 U.S.C. § 7104(c); see also 38 C.F.R. § 20.1303 (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided."); see also 57 Fed.Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that "[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding. Further, VA may not appeal a [Board] decision to the [Court].... [U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals."). Stated otherwise, the Secretary is tasked with establishing VA policy; the Board is tasked with following such established policy. See 38 C.F.R. § 20.1303 (providing that although "prior decisions in other appeals may be considered in a case," the Board is not bound by these decisions and must still decide a case "on the basis of the individual facts of the case in light of applicable procedure and substantive law").
(emphasis added)

As the Board has determined that evidence is in relative equipoise that this Veteran was exposed to herbicides during his service in Panama, the relevant presumption under 38 C.F.R. § 3.309 (e), applies.  

As type II diabetes mellitus is among those diseases associated with herbicide exposure, the Board concludes that the Veteran's type II diabetes mellitus is presumptively related to his period of active duty service.  

In sum, resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for diabetes mellitus, type II, is granted.  38 U.S.C.A. § 51-7(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


